277 F.2d 161
COMPAGNIA DI NAVIGAZIONE MAURITIUS ROME, Libelant-Appellee,v.Manuel KULUKUNDIS and Intramar, S.A., Respondents-Appellees,Paragon Oil Company, Inc. and Republic Tankers,S.A., Respondents-Appellants.
No. 250, Docket 25941.
United States Court of Appeals Second Circuit.
Argued March 7, 1960.Decided March 24, 1960.

George J. Hammerman, New York City (Eli Ellis, Hill, Betts & Nash, New York City, on the brief), for respondents-appellants.
Allan A. Baillie, New York City (John H. Thoerner and Nelson, Healy, Baillie & Burke, New York City, on the brief), for libelant-appellee.
Sheldon A. Vogel, New York City (Bigham, Englar, Jones & Houston, New York City, on the brief), for respondents-appellees.
Before LUMBARD, Chief Judge, WATERMAN and LEWIS,1 Circuit Judges.
PER CURIAM.


1
The judgment is affirmed on the opinion of Judge Moore, 182 F.Supp. 258.



1
 Sitting by Designation